Citation Nr: 1003800	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  09-19 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for stress urinary 
incontinence, status post surgery.

2.  Entitlement to service connection for a donor site scar, 
left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served in the National Guard from September 1974 
to September 2003.  From November 1974 to February 1975, she 
had active duty for training and from December 1988 to 
September 2003, she served on active duty.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the RO.  

In September 2009, during the course of the appeal, the 
Veteran had a hearing at the RO before the Veterans Law Judge 
whose signature appears at the end of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veteran contends that her stress urinary incontinence had 
its onset in service and that she required surgery on two 
occasions to correct the problem.  She further contends that 
the surgery required a skin graft from her left hip which 
left a scar.  Therefore, she maintains that service 
connection for stress urinary incontinence and the associated 
surgical scar is warranted.  However, after reviewing the 
record, the Board finds that additional development of the 
record is warranted prior to further appellate consideration.  

Records from Community General Hospital show that in April 
1988, the Veteran underwent a vaginal hysterectomy.  At that 
time, there was a diagnosis of stress urinary incontinence.  
During a difficult part of the surgery, a laceration of the 
bladder occurred and was repaired.  

The report of a November 1988 service "induction" 
examination shows that at the time of her 1988 hysterectomy, 
the Veteran underwent bladder repair.  On examination, her 
genitourinary system was found to be normal.  

In May 1991, approximately a year and a half after the 
Veteran's entry on active duty the Veteran began experiencing 
dysuria, frequency, and incontinence.  The diagnosis was 
stress urinary incontinence and in 1992, the Veteran 
underwent a Burch RPU.  It does not appear that all of the 
clinical records associated with that surgery have been 
received for inclusion with the claims folder.

In mid-2000, the Veteran again experienced stress urinary 
incontinence.  At that time, she reportedly experienced 
urgency and urinary leakage.  Therefore, in September 2000, 
she underwent additional surgery consisting of a fascia lata 
harvest and PV sling.  It was noted that during that surgery, 
a skin graft had been harvested from a site near the 
Veteran's left hip.

In October 2008, the Veteran, during a gynecological 
examination at the Paulette Schreiber, CRNP Women's Health 
Center, the Veteran complained of a four to five month 
history of incontinence.  The examination was normal.  

VA medical records, dated in October 2008, show that the 
Veteran is taking medication for urinary incontinence and 
that her condition is stable.

To date, the Veteran has not been examined by VA to determine 
the nature and etiology of her stress urinary incontinence or 
the presence of a donor site scar on her left hip.  

In light of the foregoing, the case is remanded for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Through official channels, such as the 
National Personnel Records Center, request 
all of the Veteran's service treatment 
records associated with her 1992 surgery, 
Burch RPU.  Such records should include, 
but are not limited to, discharge 
summaries, surgical reports, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 2002 
and Supp. 2009); 38 C.F.R. § 3.159(c)(2) 
(2009).

2.  When the actions in part 1 have been 
completed, schedule the Veteran for a 
genitourinary examination to determine the 
nature and etiology of any genitourinary 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. 

The claims folder must be made available to 
the examiner for review of the pertinent 
documents therein in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of those 
materials in any report generated as a 
result of this remand. 

If genitourinary disability is diagnosed, 
the examiner must identify and explain the 
elements supporting each diagnosis. 

In particular, if stress urinary 
incontinence is diagnosed, the examiner 
must state when that disability was first 
manifested as a chronic, identifiable 
disease.  If it is found that stress 
urinary incontinence was first manifested 
prior to December 2, 1988, the examiner 
must render an opinion as to whether there 
was a 50 percent or greater likelihood that 
the stress urinary incontinence underwent 
an increase in the underlying pathology 
during the Veteran's service from December 
2, 1988 through August 2003.  If the 
examiner finds an increase in the 
underlying pathology, he or she must render 
an opinion as to whether there was a 50 
percent or greater likelihood that such 
increase was due to the natural progress of 
the disease.  

Please note that temporary or intermittent 
flare-ups of a preexisting injury or 
disease are not sufficient to be considered 
aggravation in service unless the 
underlying condition, as contrasted to 
symptoms, is worsened.  

If the examiner is unable to render an 
opinion, without resort to speculation, he 
or she must so state.

All opinions expressed must be supported by 
complete rationale.

3.  When the actions above have been 
completed, schedule the Veteran for a 
surgical examination to determine the 
nature and etiology of any scars in the 
area of the Veteran's left hip.  All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. 

The claims folder must be made available to 
the examiner for review of the pertinent 
documents therein in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If a left hip scar(s) is identified, the 
examiner must render an opinion as to 
whether there is a 50 percent or greater 
likelihood that scar is a residual of 
surgery for stress urinary incontinence in 
service in September 2000.  If the examiner 
is unable to render an opinion, without 
resort to speculation, he or she must so 
state.

All opinions expressed must be supported by 
complete rationale.

4.  When the foregoing actions have been 
completed, undertake any other indicated 
development.  Then readjudicate the issues 
of entitlement to service connection for 
stress urinary incontinence and entitlement 
to service connection for the residuals of 
donor site scar of the left hip.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  
The Veteran need take no action unless she is notified to do 
so.  However, she is advised that she has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

